Case 2:16-cv-00845-MCA-LDW Document 46 Filed 12/04/18 Page 1 of 6 PagelD: 1787

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

 

SECURITIES AND EXCHANGE
COMMISSION, CA No. 16-cv-00845 (MCA-LDW)
Plaintiff,
DECLARATION OF JOHN DONNELLY
v. IN SUPPORT OF PLAINTIFF’S
MOTION FOR A DEFAULT
EVGENII ZAVODCHIKOYV, et al., JUDGMENT
Defendants.
I, John Donnelly, declare as follows:
1. I am counsel for Plaintiff Securities and Exchange Commission (the

“Commission”) in this action. I make this Declaration in support of the Commission’s Motion
for a Default Judgment against Evgenii Zavodchikov (“Zavodchikov”), Extra Trading Company,
Andrey Bokarev (“Bokarev”), Radion Panko, Green Road Corp., Natalia Andreevna Alepko
(“Alepko”), Solar Line Inc., and Anton Maslov (“Maslov”) (collectively, the “Defaulting
Defendants”).

2. On February 17, 2016, the Commission filed the Complaint in this matter.
(Docket No. 1). That same day, the Court granted the Commission’s motion for a temporary
restraining order against the Defendants, freezing assets, and granting other relief. (Docket No.
6). On February 29, 2018, the Court granted the Commission’s motion for a preliminary

injunction against the Defendants, freezing assets, and granting other relief. (Docket No. 10).
Service of Process
3. On June 15, 2017, the Commission filed a motion for leave to serve Defendants

Zavodchikov, Bokarev, Alepko, and Maslov (collectively, the “Individual Defendants”), all of

whom reside in the Russian Federation, via alternative means. (Docket No. 17).

1
Case 2:16-cv-00845-MCA-LDW Document 46 Filed 12/04/18 Page 2 of 6 PagelD: 1788

4. Subsequently, on August 30, 2017, the Court granted the Commission’s motion
(the “Order”), ordering that the Commission serve all the Individual Defendants by publication,
and send the Complaint and summons to certain of the Individual Defendants via email. (Docket
No. 18).

5. The Commission served the Individual Defendants in accordance with the Order.

6. On September 8, 2017, the Commission filed the Declaration of John Donnelly
Regarding Service, which detailed the Commission’s emailing the Complaint and amended
summons to certain of the Individual Defendants as directed in the Order. (Docket No. 20).

7. Subsequently, the Commission filed the Declaration of John Donnelly Regarding
Service by Publication on October 30, 2017 (Docket No. 21). As detailed in that Declaration,
pursuant to the Order, the Commission published notice of this action in the New York Times
International Edition on September 20, 2017; September 27, 2017; October 4, 2017; and October
11,2017. Asa result, the Individual Defendants were required to respond to the Complaint by
November 1, 2017, at the latest—21 days after the final publication of the notice.

8. To date, none of the Individual Defendants has responded to the Complaint,
appeared in this action, or contacted counsel for the Commission.

9. None of the Individual Defendants is an infant. On information and belief, none
of the Individual Defendants is incompetent or in military service of the United States.

10. The Clerk of Court entered the Default of the Individual Defendants on February
26, 2018. (Docket Entry on Feb. 26, 2018, no document number).

11. Likewise, the Commission has served Defendants Extra Trading, Green Road,

and Solar Line with process. Like the Individual Defendants, Extra Trading, Green Road, and
Case 2:16-cv-00845-MCA-LDW Document 46 Filed 12/04/18 Page 3 of 6 PagelD: 1789

Solar Line have not responded to the Complaint, appeared in this action, or contacted counsel for
the Commission; and their time to respond to the Complaint has passed.

12. Extra Trading is a Seychelles corporation. On January 3, 2018, Plaintiff provided
a copy of the summons directed and complaint to the Clerk’s Office for service by mail on Extra
Trading, via its registered agent in Seychelles, pursuant to Federal Rules of Civil Procedure 4(h)
and 4(f)(2)(C)(Gi). (Docket No. 27). On January 9, 2018, the Clerk’s Office mailed the
summons and Complaint to Extra Trading by registered mail requiring a receipt with a signature
from the recipient. (Docket Nos. 27-1, 27-2). The Clerk’s Office received a signed return
receipt for the service package, which it entered on March 2, 2018. (Docket No. 33). That same
day, Plaintiff filed a Declaration of Proof of Service outside the United States. (Docket No. 34).

13. Green Road is a Belizean corporation. Pursuant to Federal Rules of Civil
Procedure 4(h) and 4(f), on February 13, 2018, the summons and Complaint were served on
Green Road through service by hand delivery on its registered agent, Titoff Realty Ltd. in Belize.
(Docket No. 29 (Affidavit of Proof of Service Outside the United States)).

14. —_ Solar Line is a corporation formed in the Commonwealth of Dominica. Pursuant
to Federal Rules of Civil Procedure 4(h) and 4(f), on March 8, 2018, the summons and
Complaint were served on Solar Line via hand delivery on its registered agent in the
Commonwealth of Dominica. (Docket No. 36 (Affidavit of Proof of Service Outside the United
States)).

15. Extra Trading, Green Road, and Solar Line have never answered, moved, or
otherwise responded to the Complaint. On April 26, 2018, Plaintiff filed a request for the Clerk

of Court to enter the Default of Extra Trading, Green Road, and Solar Line. (Docket No. 37).
Case 2:16-cv-00845-MCA-LDW Document 46 Filed 12/04/18 Page 4 of 6 PagelD: 1790

That same day, the Clerk of Court entered the Default of those Defendants. (Docket entry Apr.

26, 2018, no document number).

Disgorgement and Prejudgment Interest

16. | The Declaration of Dr. Eugene Canjels, dated December 4, 2018 and also filed in
support of Plaintiff's Motion for a Default Judgment (“Canjels Declaration”), identifies the
number of illegal trades perpetrated by the Defaulting Defendants and the gross profits realized
by the Defaulting Defendants on those trades. See Canjels Decl. J 10-13.

17. The Complaint alleged that the Defendants collectively realized over $19.5
million in ill-gotten gains. As set forth in the Canjels Declaration, applying the criteria used by
Dr. Canjels to establish the disgorgement amounts, that amount has been lowered to
approximately $19.36 million.

18. Tocalculate prejudgment interest, the Commission uses a computerized
Prejudgment Interest Calculator. It calculates interest on the violation amount from the date of
the violation until the end date. Partial months are ignored; violations that occurred during a
month are treated as having occurred at the end of the month and end dates that occur during a
month are treated as having occurred at the beginning of the month. The interest rate used by the
calculator is the Internal Revenue Service’s interest rate on tax underpayments, which is set forth
in 26 U.S.C. § 6621(a)(2).

19. The Commission requests a conservative amount of prejudgment interest. For
ease of calculation and application, in calculating the prejudgment interest, we have used the last
date of the Defaulting Defendant’s illegal trade for which the Commission is seeking

disgorgement as the starting date for the prejudgment interest period. For all of the Defaulting
Case 2:16-cv-00845-MCA-LDW Document 46 Filed 12/04/18 Page 5 of 6 PagelD: 1791

Defendants, we have used an end date of February 17, 2016, the day the Complaint was filed and
certain assets frozen.

20. For Defendants Zavodchikov and Extra Trading, the date of the last illegal trade
for which the Commission is seeking disgorgement is December 15, 2014. The amount of
disgorgement owed by these Defendants is $2,120,618. See Canjels Decl. at {| 10 and Table 2A.
The amount of prejudgment interest owed by these Defendants is $69,889.75. Attached hereto
as Exhibit 1 is a true and correct copy of the prejudgment interest calculation.

21. For Defendants Bokarev, Panko, and Green Road, the date of the last illegal trade
for which the Commission is seeking disgorgement is July 23, 2014. The amount of
disgorgement owed by these Defendants is $3,161,160. See Canjels Decl. at § 11 and Table 2B.
The amount of prejudgment interest owed by these Defendants is $145,369.75. Attached hereto
as Exhibit 2 is a true and correct copy of the prejudgment interest calculation.

22. For Defendants Alepko and Solar Line, the date of the last illegal trade for which
the Commission is seeking disgorgement is July 25, 2013. The amount of disgorgement owed
by these Defendants is $3,161,160. See Canjels Decl. at ] 12 and Table 2C. The amount of
prejudgment interest owed by these Defendants is $145,369.75. Attached hereto as Exhibit 3 is a
true and correct copy of the prejudgment interest calculation.

23. For Defendant Maslov, the date of the last illegal trade for which the Commission
is seeking disgorgement is February 19, 2014. The amount of disgorgement owed by Maslov for
the trading in the Tarek Investors’ Account is $9,653,814. See Canjels Decl. at § 13 and Table
2D. The amount of prejudgment interest owed by Maslov is $571,246.31. Attached hereto as

Exhibit 4 is a true and correct copy of the prejudgment interest calculation.
Case 2:16-cv-00845-MCA-LDW Document 46 Filed 12/04/18 Page 6 of 6 PagelD: 1792

Decision Granting Motion for Default Judgment

24. —_ In Plaintiff's Memorandum of Law in Support of Its Motion for Default
Judgement, Plaintiff cites an unpublished decision in SEC v. Hong, No. 16-cv-09947 (S.D.N.Y.)
(VEC), granting the Commission’s motion for default judgment in that case. See Pl.’s Mem. of
Law at 30 (citing Hong, No. 16-cv-09947, Docket No. 33 (S.D.N.Y.) (VEC). For the Court’s
convenience, a true and correct copy of the Hong Court’s Order is attached hereto as Exhibit 5.
That case involved hacking the computer networks of certain law firms and stealing, through
deception, material nonpublic information concerning several publicly traded companies who
were engaged in mergers and acquisitions discussions. Defendants reaped illegal profits by
trading on the stolen material nonpublic information. See Exhibit 5 at § 11.

I declare under penalty of perjury under the laws of the United States of America,

pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct to the best of my knowledge,

information and belief. Lu

Johfi Donnelly

December 4, 2018
